Citation Nr: 1219319	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  11-13 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for coronary artery disease, to include as secondary to PTSD.

3. Entitlement to service connection for skin cancer (diagnosed as basal cell carcinoma), claimed as due to exposure to ionizing radiation and/or as aggravated by PTSD.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to September 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). 

The RO denied the Veteran's appealed claims as well as claims of entitlement to service connection for rapid pulse, a circulatory disorder, generalized anxiety disorder, and PTSD. However, the RO subsequently issued a May 2011 rating decision granting the Veteran service connection for PTSD. He submitted a written statement in July 2011 withdrawing his appeals as to rapid pulse, a circulatory disorder, and anxiety disorder. As he has not submitted a second notice of disagreement (NOD) concerning the compensation level or the effective date assigned for PTSD, that issue is no longer under appellate review and is not reflected on the title page. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). The withdrawn claims were withdrawn in accordance with 38 C.F.R. § 20.204 prior to the certification of his appeal to the Board so they also are not reflected on the title page. 

The Veteran indicated on his May 2011 substantive appeal that he wished to appear at a hearing before the Board at the local Regional Office. However, he submitted a September 2011 statement that he wanted to withdraw his hearing request. Consequently, the request for a personal hearing is withdrawn. See 38 C.F.R. § 20.702 (2011).

Additional evidence within the Virtual VA paperless claims processing system has been reviewed. 

The issue of entitlement to service connection for diabetes, secondary to PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is REFERRED for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The record reflects that pertinent evidence is outstanding, additional medical opinions are warranted, and specific procedural development has not been completed. The claims file must be remanded in accordance with the duty to assist.

The last VA treatment records associated with the claims file were generated on December 2, 2011. While this case is in remand status, the RO/AMC must gather any newly generated treatment records and associate them with the claims file. 

The Veteran has reported receiving medical treatment from numerous sources in addition to VA. Specifically, he has identified St. Joseph's Hospital, Beaufort Memorial Hospital, Memorial University Medical Center, "OSH," Dr. Gambla of Beaufort Memorial Primary Care, Doctors Rathbun and Chisner of Cardiology Associates of Savannah, Dr. Lang of Trident Dermatology, Brendan Smith, and Dr. Freiberger. The claims file contains treatment records dated prior to September 2008 from Dr. Gambla, but no records from the other identified providers. While this case is in remand status, the RO/AMC must make efforts to obtain all pertinent outstanding treatment notes.

The Veteran was afforded a general VA examination in November 2008 and an examination for hypertension in August 2011. The 2008 examiner observed that he had experienced hypertension since the 1950s and diagnosed essential hypertension. The 2011 examiner observed a June 1950 diagnosis of borderline hypertension and stated that an opinion regarding an etiological relationship between PTSD and hypertension could not be rendered without resort to speculation. However, the examiner did not address whether hypertension was directly related to service or if it pre-existed, and was aggravated by, service. See Robinson v. Peake, 21 Vet.App. 545, 552 (2008) (Board required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). The resulting examination report is therefore incomplete. If the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. See 38 C.F.R. § 4.2.

The Veteran has not been afforded an examination in connection with his claim for service connection for skin cancer. VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet.App. 79 (2006). The Veteran has contended that he developed skin cancer as the result of in-service exposure to ionizing radiation. He has also contended that his service-connected PTSD aggravated his skin disease beyond a natural progression. See Veteran's statement of August 2010. An August 2010 letter from a private physician reflects an opinion that PTSD "contributed significantly" to the Veteran's medical conditions. As that letter indicates that his skin disease may be related to his PTSD, an examination is warranted (italics added for emphasis). McClendon, 20 Vet.App. 79.

In regard to the Veteran's contention that his skin disease is the result of in-service exposure to ionizing radiation, the Board observes the applicability of certain regulatory provisions. Specifically, 38 C.F.R. § 3.311 states the following:

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses. 

38 C.F.R. § 3.311 (2011). This regulatory section identifies skin cancer as a radiogenic disease, but the claims file does not reflect that any assessment has been made as to the size and nature of the radiation dose or doses. 38 C.F.R. § 3.311 also directs that a request will be made for any available records concerning the Veteran's exposure to radiation and all such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate. Id. Subsequently, the claim will be referred to the Under Secretary for Benefits for further consideration. Id. 

Further, VA has implemented specific procedures for the processing of radiation claims. See VA Fast Letter 06-20; see also VA Adjudication Procedures Manual, M21-1MR IV.ii.1.B.5.a. All claims for service connection based on radiation exposure are to be centralized at the Jackson RO. Although the original RO (in this case, Columbia), retains jurisdiction on the appeal, the claims file should be transferred so that the Jackson RO can develop the radiation claim and then return the file for completion of the appeal. Id. The claims file reflects that the Jackson RO initially refused jurisdiction of the Veteran's file due to lack of evidence of skin cancer. As additional evidence of diagnosis has since been added to the claims file, the record must be transferred to the Jackson RO for appropriate development under 38 C.F.R. § 3.311.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Gather any outstanding records of VA medical treatment - records generated after December 2, 2011 - and associate them with the claims file.

2. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. The records requested must specifically include, but are not limited to, records from: 

a. St. Joseph's Hospital;

b. Beaufort Memorial Hospital;

c. Memorial University Medical Center;

d. "OSH;" 

e. Dr. Gambla of Beaufort Memorial Primary Care;

f. Doctors Rathbun and Chisner of Cardiology Associates of Savannah;

g. Dr. Lang of Trident Dermatology;

h. Brendan Smith; and 

i. Dr. Freiberger. 

3. Subsequent to the above development, return the Veteran's claims folder to the August 2011 VA examiner for a clarifying medical opinion pursuant to 38 C.F.R. § 4.2. If that examiner is not available, provide the claims file to another physician similarly qualified to render the requested opinions. The entire claims folder and a copy of this remand must be made available to the examiner and the examination report must reflect review of pertinent material in the claims folders (to include, but not limited to, any pertinent treatment records added to the claims file as a result of this remand).

a. The examiner must provide an opinion as to whether it can be concluded with a reasonable degree of medical certainty that the Veteran's hypertension resulted from his active duty service OR that it pre-existed, and was aggravated by, service. 

b. If determining that hypertension, with a reasonable degree of medical certainty, is etiologically related to the Veteran's service, the examiner must provide an opinion as to whether it can be concluded with a reasonable degree of medical certainty that hypertension caused coronary artery disease.

c. If determining that hypertension pre-existed (and was aggravated by) service, the examiner is asked to determine a pre-service baseline of severity.

d. The examiner must clearly outline the rationale for the opinion and discuss the medical principles involved. If the requested medical opinions cannot be given, the examiner must state the reason(s) why.

4. Schedule the Veteran for a VA examination at an appropriate location to determine whether his skin cancer may have been aggravated beyond a natural progression by his service-connected PTSD. The entire claims folder and a copy of this remand must be made available to the examiner and the examination report must reflect review of pertinent material in the claims folders. 

a. The examination report must reflect review of pertinent material in the claims folder. This material specifically includes, but is not limited to, the Veteran's August 2010 contentions and the August 2010 letter from his private physician.

b. The examiner must provide an opinion as to whether it can be concluded with a reasonable degree of medical certainty that any skin cancer was aggravated beyond a natural progression by PTSD. 

c. If determining that skin cancer was, with a reasonable degree of medical certainty, aggravated by PTSD, the examiner must attempt to provide a base level of severity of the skin disability.

d. In all conclusions, the examiner must identify and explain the medical basis or bases for the opinions, with identification of pertinent evidence and citations to any referenced medical treatises or research. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why. 

5. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

6. Subsequent to the above, take appropriate action pursuant to VA Fast Letter 06-20 and M21-1MR IV.ii.1.B.5.a to transfer the Veteran's claims file to the Jackson RO for development of the radiation claim under 38 C.F.R. § 3.311. The Jackson RO must develop the pending radiation claim and then return the file for completion of the appeal.

7. Thereafter, consider all of the evidence of record and readjudicate the issues. If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


